PROVO STY, J.
The Court of Appeal, on defendants’ application for a rehearing, set aside the judgment it had rendered in favor of plaintiff, and rendered judgment in favor of defendants. This it was without authority to do. “If the application (for rehearing) be refused,” says Act' No. 100 of 1896, p. 150, “the judgment or decree shall become final; if granted, the case shall be continued on the docket for the next term.”
It is therefore ordered, adjudged, and decreed that the judgment of the Court of Appeal in this case be set aside, and that this case be placed on the docket of the said court, to be proceeded with according to law.